KESSLER, J.
¶ 17 (dissenting). I conclude that the Majority improperly ignores the plain language of Wis. Stat. §§ 146.81-146.83 and usurps the legislature's power by ignoring the plain language chosen by the legislature in § 146.81(5) and by adding exclusions *555that the legislature did not create in the statutes' definitions. The Majority uses a word in § 146.83 to create an exclusion in § 146.81(5) that the legislature did not impose. The effect of this leap of logic is a drastic limitation on the right of a competent adult patient to give informed consent to "any person" of the patient's choosing (here, the patient's attorney) to obtain copies of the patient's health care records at a statutorily-provided reduced cost to the patient. Consequently, I dissent.
¶ 18. The rules for statutory construction are well-established. Those rules are summarized by our supreme court in Kalal:
[Statutory interpretation begins with the language of the statute. If the meaning of the statute is plain, we ordinarily stop the inquiry. Statutory language is given its common, ordinary, and accepted meaning, except that technical or specially-defined words or phrases are given their technical or special definitional meaning.
Context is important to meaning. So, too, is the structure of the statute in which the operative language appears. Therefore, statutory language is interpreted in the context in which it is used; not in isolation but as part of a whole; in relation to the language of surrounding or closely-related statutes; and reasonably, to avoid absurd or unreasonable results. Statutory language is read where possible to give reasonable effect to every word, in order to avoid surplusage .... In construing or interpreting a statute the court is not at liberty to disregard the plain, clear words of the statute.
Id., 271 Wis. 2d 633, ¶¶ 45-46 (emphasis added; citations and quotation marks omitted).
*556¶ 19. I begin with the plain language of Wis. Stat. § 146.81(5), in which " '[p]erson authorized by the patient'" is categorized accordingly:
• the parent, guardian, or legal custodian of a minor patient, as defined in Wis. Stat. §§ 48.02(8) and (11);
• the person vested with supervision of the child under Wis. Stat. §§ 938.183 or 938.34(4d), (4h), (4m), or (4n);
• the guardian of a patient adjudicated incompetent in this state;
• the personal representative, spouse, or domestic partner under Wis. Stat. ch. 770 of a deceased patient;
• "any person authorized in writing by the patient"-, or
• additional alternatives when the patient is deceased and has no spouse or domestic partner, or the patient is believed to be incompetent but without a guardian.
(Emphasis added.) There are six categories of individuals who may be a "person authorized by the patient" to obtain confidential health records pertaining to the patient. The persons identified in § 146.81(5) fall into categories based either on clearly defined legal relationships to the patient or on the patient's personal choice. The persons with legal relationships include: (a) persons with legal authority to act on behalf of a minor (parent, guardian, legal custodian); (b) persons supervising a minor as a result of delinquency or criminal proceedings in accordance with certain statutes; and (c) persons to whom a court has given authority to act on behalf of the patient (guardian of an incompetent patient, personal representative of deceased patient). *557The patient's choice of a person to obtain the confidential records is recognized by acknowledging that (a) "any person authorized in writing by the patient" or (b) the spouse or domestic partner of a deceased patient may give consent to get these records. The legislature's language is clear and unambiguous. We need go no further to properly affirm the circuit court.
¶ 20. The Majority uses an addition to Wis. Stat. § 148.83(lb), the fee structure section of the medical records access scheme, to engraft limitations on the unambiguous inclusion in Wis. Stat. § 146.81(5) of "any person authorized in writing by the patient." To explain the mistake in that reasoning, I examine the context of §§ 146.81-146.83.
¶ 21. Wisconsin Stat. § 146.811 defines the terms used in the subsequent sections. As discussed above, § 146.81(5) defines a " '[p]erson authorized by the patient' " for purposes of obtaining healthcare records to specifically include "any person authorized in writing by the patient."
¶ 22. Wisconsin Stat. § 146.82 identifies persons and entities to whom health care records may be disclosed without informed consent from the patient. These provisions essentially allow sharing records within a health care provider entity, with health insurance payers and with certain government agencies for certain purposes. The section permits health care providers to respond to government reporting requirements, court orders and similar mandated disclosures.
*558¶ 23. Wisconsin Stat. § 146.83 establishes how much the entity providing the records may charge the person requesting copies of the records. The charges vary to some degree depending on the requesting entity. Section 146.83(3f) lists the charges the entity providing the records may require from the person or entity requesting the records:
(a) Except as provided in sub. (lf)[2] or s. 51.30[3] or 146.82 (2)[4], if a person requests copies of a patient's health care records, provides informed consent, and pays the applicable fees under par. (b), the health care provider shall provide the person making the request copies of the requested records.
(b) Except as provided in sub. (1©, a health care provider may charge no more than the total of all of the following that apply for providing the copies requested under par. (a):
1. For paper copies: $1 per page for the first 25 pages; 75 cents per page for pages 26 to 50; 50 cents per page for pages 51 to 100; and 30 cents per page for pages 101 and above.
2. For microfiche or microfilm copies, $1.50 per page.
3. For a print of an X-ray, $10 per image.
*5594. If the requester is not the patient or a person authorized by the patient, for certification of copies, a single $8 charge.
5. If the requester is not the patient or a person authorized by the patient, a single retrieval fee of $20 for all copies requested.
6. Actual shipping costs and any applicable taxes.
(Emphasis added.) Here, there is no dispute that the patient signed a written consent that complied with statutory requirements, and authorized her attorney to obtain the records identified on the consent. The plain language of Wis. Stat. § 146.83(3f)(b)4. and 5. allows a certification fee of $8.00 and a retrieval fee of $20.00 only if the requester is neither the patient nor a " '[p]erson authorized by the patient1" to obtain the records. Conversely stated, if the requester is the patient, or is a " '[p]erson authorized by the patient,'" these fees may not be charged. The Majority's conclusion to the contrary violates the rules of statutory construction established by our supreme court in Kalal and its related decisions.
¶ 24. To exclude a privately retained attorney from the Wis. Stat. § 146.81(5) definitions, the Majority relies on an amendment to Wis. Stat. § 146.83 which states:
(lb) Notwithstanding s. 146.81(5),[5] in this section, a "person authorized by the patient" includes an attorney appointed to represent the patient under s. 977.08 if that attorney has written informed consent from the patient to view and obtain copies of the records.
*560¶ 25. Wisconsin Stat. ch. 977 describes the office and duties of the State Public Defender. Wisconsin Stat. § 977.08 describes the State Public Defender's appointment of either an employee attorney or outside counsel for criminal defendants who qualify for SPD services. Wisconsin Stat. § 146.83(lb) adds these appointed attorneys to those who, with written informed consent, are entitled to obtain health care records involving a patient who would necessarily also be the attorney's client. This right to obtain records is " [n] otwithstanding" the fact that these attorneys are not specifically mentioned in Wis. Stat. § 146.81(5). Had the legislature intended by this amendment to limit access to client health care records only to attorneys employed or appointed by the State Public Defender, the legislature could easily have said so by amendment to § 146.81(5), or by specific language in § 146.83. It did neither.
¶ 26. The Majority attempts to justify its conclusion that the legislature meant what it did not say by making inferences based on what was not said. The introductory language of Wis. Stat. § 146.83(lb), "Notwithstanding s. 146.81(5)," is the basis of the Majority's inference that because the State Public Defender is not mentioned in § 146.81(5), the legislature really meant that "any person authorized by the patient" in § 146.81(5) actually means only persons specifically described. (Emphasis added.) The Majority claims that "[n]otwithstanding" means attorneys were not included in "any person authorized by the patient." See Majority, ¶ 14.
¶ 27. The Majority also opines that if the legislature meant to allow attorneys to obtain informed consent from their clients to get medical records, then the legislature would have amended Wis. Stat. § 146.81(5) instead. See Majority, ¶ 14. The analysis *561makes sense only if the Majority also concludes that the legislature did not understand the plain meaning of "any person" when it used that phrase years ago in § 146.81(5). "Any," an adjective, is "used to indicate one selected without restriction."6 The other alternatives identified in § 146.81(5) were necessary to accommodate the situation of a patient being a minor, incompetent, or dead. The legislature, by also authorizing "any person authorized in writing by the patient" affirmatively chose to place no restrictions on the choice by a living competent adult or an agent to obtain his/her health care records.
¶ 28. The Majority's conclusion here — that a private attorney with written informed consent from the patient is not a " '[p]erson authorized by the patient'" —ignores the plain language of Wis. Stat. § 146.81(5), which in no way limits the adult patient's choice of "any person" to obtain copies of his/her health care records. Moreover, Wis. Stat. § 146.83(lb), by the reference to Wis. Stat. § 977.08, allows a patient with appointed counsel to benefit from the savings provided by § 146.83(lb), while denying those cost savings to a patient with a privately retained counsel. Such a distinction has no support in the plain language of §§ 146.81-146.83, nor in logic, and possibly not even in the Wisconsin Constitution.
¶ 29. It is not the role of this court to add additional conditions to the plain language of a statute the legislature has enacted, nor may we ignore plain language the legislature has chosen. For all the foregoing reasons, I would affirm the circuit court.

 Wisconsin Stat. § 146.83(1© reduces the charges if the records are for social security benefits or medical assistance purposes.


 Exceptions to the scheduled charges, provided by reference to Wis. Stat. § 51.30, apply to records of a person committed because of mental illness.


 Reductions or exemptions under Wis. Stat. § 146.82(2) apply when disclosure is to entities and institutions permitted to obtain records without informed consent.


 As we have seen, Wis. Stat. § 146.81(5) specifically permits a living adult patient to give written consent to "any person" the patient chooses to obtain the patient's medical records.


 See http://www.merriam-webster.com/dictionary/any (last visited Nov. 17, 2015).